Citation Nr: 1531389	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  13-10 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for vertigo.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1958 to November 1960.

These matters are before the Board of Veterans' Appeals (Board) on appeal of rating decisions dated in June 2010 and May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2013, the Veteran submitted a VA Form 9, Appeal to Board of Veterans' Appeals, on which he requested a Board hearing at a local VA office.  However, in September 2014, the Veteran submitted a letter indicating that he wished to withdraw his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing.  Therefore, the Board finds that the hearing request has been withdrawn, and will proceed with appellate review.

The May 2012 rating decision also denied the Veteran's claims for entitlement to service connection for a back condition, prostate cancer, and anxiety disorder with depression.  In May 2012, the Veteran submitted a timely notice of disagreement as to those denials.  In October 2014, the RO issued a statement of the case addressing those issues.  The Veteran did not file a timely substantive appeal as to those issues.  Accordingly, an appeal of those issues was not completed, and the issues are not before the Board at this time.  See 38 C.F.R. §§ 20.200, 20.302 (2014).

The Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for a total rating based on individual unemployability due to a service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has indicated that his service-connected bilateral hearing loss makes it difficult to hear, and that he must turn his head to hear because his right ear hears more poorly than his left ear.  See, e.g., June 2012 VA audiological examination.  However, the Veteran has not argued, and the record does not otherwise reflect, that the disability renders him unable to secure or follow a substantially gainful occupation.  The Board concludes that a claim for a TDIU has not been raised.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a disability rating in excess of 10 percent for service-connected bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A November 2009 Board decision denied entitlement to service connection for a condition manifested by vertigo, to include as secondary to service-connected bilateral hearing loss and/or tinnitus; the Veteran did not submitted a motion for reconsideration of the November 2009 Board decision and did not appeal that decision in a timely manner.

2.  Evidence received since the November 2009 Board decision is new, but is not material and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for vertigo.


CONCLUSIONS OF LAW

1.  The November 2009 Board decision is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  Evidence received since the final November 2009 Board decision to reopen the claim for entitlement to service connection for vertigo is not new and material, and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

A VA letter issued in January 2011 satisfied the duty to notify provisions.  The letter notified the Veteran of the basis for the prior final denial, and the factors pertinent to reopening a previously denied claim, to establishing service connection, and to establishing an effective date and disability rating in the event of a grant of service connection for vertigo.

VA has also satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service treatment records, VA medical treatment records, and identified private treatment records.

The Board notes that the Veteran has not been afforded a VA examination in connection with the claim to reopen the claim for entitlement to service connection for vertigo.  VA's duty to provide a veteran an examination does not extend to claims to reopen a finally adjudicated claim unless new and material evidence has been presented or secured.  38 C.F.R. § 3.159(c)(4)(iii); see also Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  In this decision, the Board finds that new and material evidence has not been received to reopen the claim for entitlement to service connection for vertigo.  Therefore, a remand for a VA examination is not required.  See id.

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Legal Criteria

In the absence of clear and unmistakable error, a Board decision is final unless the Chairman of the Board orders reconsideration.  See 38 U.S.C.A. §§ 7103(a), 7104 (West 2014); 38 C.F.R. § 20.1100(a) (2014).  If a claim for entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed by the Board in the first instance because the issue goes to the Board's jurisdiction to reach and adjudicate the underlying claim on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Barnett, 83 F.3d at 1384.

New evidence is existing evidence not previously submitted to VA.  Material evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The focus is not exclusively on whether evidence remedies the principal reason for denial in the last prior final decision, but on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory.  Id. at 118.  Thus, evidence is new and material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d. 1163, 1167 (Fed. Cir. 2004).


Analysis

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim for entitlement to service connection for vertigo.  See VA Form 9, received in December 2014.  The Veteran has indicated that he believes his vertigo is secondary to his service-connected hearing loss and/or tinnitus.  See Statement of Accredited Representative in Appealed Case, dated in March 2015.

A claim for entitlement to service connection for a condition manifested by vertigo, to include as secondary to service-connected bilateral hearing loss and/or tinnitus, was previously denied in a November 2009 Board decision.  The Veteran did not file a motion for reconsideration, nor was such reconsideration ordered by the Chairman of the Board.  The Veteran also did not appeal the claim to the Court within the prescribed period of time.  Accordingly, the November 2009 Board decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is required to reopen the claim.  See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156; Barnett, 83 F.3d 1380.

At the time of the final denial, the evidence relevant to the issue of service connection for vertigo consisted of the Veteran's service treatment records, VA treatment records, VA examination reports, private treatment records, and lay statements by the Veteran.

In its November 2009 decision, the Board thoroughly discussed the evidence.  In particular, the Board noted that the Veteran's service treatment records are negative for head trauma or complaints, treatment, or diagnoses for dizziness or vertigo.  In addition, upon separation in September 1960, the Veteran's vascular and neurologic systems were normal upon clinical evaluation, and the Veteran denied ever having dizziness or fainting spells.  The Board also reviewed the Veteran's post-service treatment records, and noted that they show current treatment for vertigo.  The Board discussed VA examinations dated in July 2005 and March 2009.  Based on the evidence, the Board concluded that the Veteran's vertigo is not related to any disease, injury, or incident of service; was not manifested within one year of service discharge; and was not caused or aggravated by the Veteran's service-connected bilateral hearing loss and/or tinnitus.  As such, the Board denied service connection for vertigo, to include as secondary to the service-connected bilateral hearing loss and/or tinnitus.

Evidence submitted and obtained since the November 2009 Board decision relevant to the claim for entitlement to service connection for vertigo includes a statement from the Veteran received in March 2010, VA treatment records, service treatment records submitted by the Veteran, and a Statement of Accredited Representative in Appealed Case dated in March 2015.  A review of the pertinent evidence received since the November 2009 Board decision reveals that it is either not new or is new but does not present a new theory of entitlement to service connection and does not demonstrate, or even suggest, a causal relationship between the Veteran's current vertigo and an injury or disease incurred in or aggravated during service.

Specifically, the VA treatment records added since the November 2009 Board decision indicate that the Veteran continues to report nausea and dizziness.  Past medical history and problems lists contained in the VA treatment records include vertigo.  However, the VA treatment records do not contain any competent evidence linking the Veteran's vertigo to a disease, injury, or incident of service.  Therefore, although these records are new in the sense that they were not previously considered by VA, they are not material because they do not relate to an unestablished fact necessary to substantiate the claim.  They also do not show that the Veteran's vertigo, as an organic disease of the central nervous system, manifested to a compensable degree within one year of discharge from service or that the vertigo is secondary to the Veteran's service-connected disabilities.  Rather, the additional evidence documents that the Veteran continues to receive ongoing treatment for vertigo many decades after his discharge from active service, a fact acknowledged by VA in the November 2009 Board decision.  Such evidence is therefore cumulative.  Under 38 C.F.R. § 3.156(a), cumulative evidence is not new and material evidence.

The Veteran's lay statements also do not provide competent evidence of a link between the Veteran's current disability and his active service.  In his statement received in March 2010, the Veteran provided no specific arguments as to why he thinks his current vertigo is related to his active service.  The Veteran merely stated that he is under treatment for ear problems, including vertigo.  The Veteran also provided no specific arguments in his May 2012 notice of disagreement as to the issue of reopening of the claim for service connection for vertigo.  In his December 2014 substantive appeal as to the issue, the Veteran stated only, "I believe I have submitted new and material evidence to establish service connection for vertigo with nausea."  See VA Form 9, received in December 2014.  To the extent that the Veteran's claim itself represents a general argument that the current vertigo had its onset during the Veteran's active service or is otherwise causally related to his active service, to include that it is secondary to his service-connected disabilities, the Board finds that this is duplicative of the arguments the Veteran made in the previously denied claim.  The Veteran has not presented any theories of entitlement that were not considered in the final November 2009 Board decision.  Thus, his arguments do not constitute new and material evidence such that reopening of the claim is warranted.  See 38 C.F.R. § 3.156(a).

The Board has also considered the statements and arguments put forth in the Statement of Accredited Representative in Appealed Case provided by the Veteran's representative in March 2015.  The statement argues generally that new and material evidence has been submitted.  The statement does not specifically identify any evidence that the Veteran believes should be considered new and material.  The statement also does not present any theories of entitlement that were not considered in the final November 2009 Board decision.  Therefore, the March 2015 statement does not constitute new and material evidence.  As such, the March 2015 statement from the Veteran's representative does not present or identify any new and material evidence such that reopening of the claim is warranted.  38 C.F.R. § 3.156(a).

The Board has considered the service treatment records the Veteran submitted in June 2012.  In comparing those records with the service treatment records previously obtained by VA and considered by the Board in its November 2009 decision, the Board finds that they are duplicative of the evidence previously considered.  As such, they are not considered new, and are insufficient to warrant reopening of the previously denied claim.  38 C.F.R. § 3.156(a).

In summary, the Veteran's original claim for service connection for vertigo was denied in November 2009 Board decision because the evidence of record did not demonstrate a causal link between the Veteran's vertigo and his active service, to include as secondary to the Veteran's service-connected disabilities.  That Board decision is final because the Veteran did not file a motion for reconsideration, such reconsideration was not ordered by the Chairman of the Board, and the Veteran did not appeal the claim to the Court within the prescribed period of time.  Evidence submitted since the final November 2009 Board decision is either not new, or is not material because it does not demonstrate a causal link between the Veteran's vertigo and his active service.  Therefore, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, new and material evidence to reopen the finally denied claim of entitlement to service connection for vertigo has not been submitted, the benefit-of-the-doubt doctrine is not for application, and the claim for entitlement to service connection for vertigo is not reopened.  Gilbert v. Derwinski, 1 Vet. App. 4 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).


ORDER

New and material evidence has not been received, and the claim for entitlement to service connection for vertigo is not reopened.


REMAND

The Veteran has requested an increased rating for his service-connected bilateral hearing loss.  The Board finds that further development is necessary before a decision on the merits may be made on this issue.

The Veteran was provided a VA examination for the service-connected bilateral hearing loss in June 2012, over three years ago.  In his substantive appeal, the Veteran asserted that his hearing has worsened.  See VA Form 9, received in February 2013.  In July 2013, the Veteran again asserted that his hearing loss has worsened.  See, VA Form 21-526EZ, Application for Disability Compensation and Related Compensation Benefits, received in July 2013.  In light of these assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected bilateral hearing loss may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide veterans with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  A copy of this Remand must be made available to and reviewed by the examiner.

All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be performed.

The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether a higher rating may be granted for the service-connected bilateral hearing loss.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


